PER CURIAM.
Defendant’s numerous convictions here included one count of attempted robbery and two counts of burglary, all enhanced from second-degree to a first-degree felony by virtue of his use of a firearm. We find that the trial court erred in also convicting him for the separate offense of use of a firearm during commission of a felony because these convictions arose from the same act. Cleveland v. State, 587 So.2d 1145 (Fla.1991). On remand the court shall strike the latter conviction and recalculate the scoresheet. We affirm in all other respects.
AFFIRMED AND REVERSED IN PART AND REMANDED WITH DIRECTIONS.
GLICKSTEIN, C.J., FARMER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.